Citation Nr: 1725093	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis, left knee.


REPRESENTATION

Appellant represented by:	Maxwell Kinman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1979 to November 1983.

This case initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and St. Petersburg, Florida.

In February 2015, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before the undersigned Veterans Law Judge.  

In an April 2015 decision, the Board reopened the issue of whether there was new and material evidence sufficient to reopen the claim for service connection for a left knee disability and remanded the issue of entitlement to service connection for a left knee disability for further development.  In its October 2015 decision, the Board denied that claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court vacated the Board's October 2015 decision and remanded the matter to the Board for further proceedings consistent with its decision.  The case is once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its January 2017 remand, the Court found the Board's reasons and bases for its October 2015 decision to be inadequate.  Specifically, the Court noted that the Board ignored that the Veteran's lay statements are consistent with the medical records which the Board had cited.  The Court further noted that, to the extent that the Board relied only on the passage of time as a reason to discount the Veteran's statements, the Board did not acknowledge his incarceration or establish any factual predicate for relying on the passage of time as evidence against his claim.

A review of the record, as well as the Veteran's testimony at the Board hearing, reveals that he was incarcerated between 1990 and 2003 in the Florida Department of Correction prison system.  The Veteran testified that he went to the prison medical facility once every two or three months to complain about his left knee and to seek treatment.  

Although both the Veteran and his representative at the time of the hearing gave assurances they would make attempts to obtain medical records from the Florida Department of Corrections, the record as it now stands does not contain such records.  They may be pertinent to the claim, given the guidance from the Court.

Moreover, any treatment records pertaining to the left knee from the period of the Veteran's separation from service to his incarceration must be obtained with any necessary assistance from the Veteran, because they are potentially relevant to the appellate issues.  See Golz v. Shinseki, 590 F.3d 1317, 1320   (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran or, as necessary, his representative to identify by name, address and dates of treatment or examination any relevant medical records pertaining to the left knee between the time he was separated from service in 1983 until he was incarcerated in 1990.  An attempt should be made to obtain any identified records.

2.  Further instruct the Veteran or, as necessary, his representative to identify the specific prison facilities in the Florida Department of Corrections prison system in which he was incarcerated, as well as any prison facilities other than in the Florida Department of Corrections prison system, and the dates of incarceration in each facility.

3.  Provide the Veteran or, as necessary, his representative with the necessary release forms for obtaining medical treatment records from 1983 to 1990 and medical treatment records from the period of his incarceration.  Instruct the Veteran or representative that the Veteran must sign the releases and return them to the AOJ.

4.  Obtain the medical examination and treatment records which pertain to the Veteran's left knee from his treatment providers between 1983 and 1990 and from all prison facilities identified by the Veteran.   Associate any records obtained with the claims file.  All attempts to obtain records should be documented in the claims folder.

5.  Document all requests and responses in the claims file and notify the Veteran appropriately.  If such records are unavailable, the Veteran's claims file must be clearly be documented to that effect and the Veteran notified, in accordance with 38 C.F.R. § 3.159 (e), in order to allow him the opportunity to obtain and submit those records for VA review.

6.  If pertinent records are obtained, arrange for a VA examiner to review the entire claims file.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

The examiner will address in the form of an opinion whether it is at least as likely as not (a 50 percent probability or greater) that the etiology of the Veteran's current left-knee arthritis is directly related to the traumas to the left knee incurred during his service.  A detailed rationale must accompany any opinion provided. 

The examiner will acknowledge, address, evaluate, and comment on all lay statements and all prior medical opinions pertaining to the left knee.  

Any indicated tests or studies should be performed if an examination is conducted.  The examiner will affirmatively note that the claims file, including any new development in the file, has been reviewed.

7.  After completing the above development and any other indicated development, readjudicate the claim of entitlement to service connection for arthritis, left knee.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




